               Case 2:21-cv-00204-wks-kjd Document 10 Filed 09/15/21 Page 1 of 1
                                                                .
                                                                                                ('7
                                                      Vermont Superior Court               _



                                                                       Civil Division‘




                                                                                                             -_.
                                                  Washington
                                                            State Street 3L.. ‘
                                                                65

              www.VermontJudiciary.org                -Montpelier, VT 05692 LJS.
                                                               Civil   (802)828-2091, Small Claims (802)828-5551

                                                      ENTRY REGARDING ”01103111“ 0m             '5 p     -
                                                                                                       l.‘
                                                                                                             "l     I




    Brochu vs. Name Unknown-Acting Warden et                             al                      154-4-20 Wncv~


                                                                                               FILED               USDC - DVT
    Title:                                                                                                         2:21-cv-204
    Motion to.Dismiss,

    No. 2

    Filed on:.September 4,                 2020
                                                      ~




'
    Filed By: Lilienthal, Phillipa 6., Attorney for:
                                            Defendant           Name   Unknown-Acting Commissioner


    Response
          I
                       filed   on   09/21/20 by Attorney Tredeau

               ReSponse    filed     on   09/30/20 by Attorney                Lilienthal
               Response    filed     on   09/30/20 by Attorney Tredeau



    __,
               Granted         Compliance by

    mDenied


               Other




    Date copies sent to:                  [(3-    ‘       __
                                                                                  Clerk's Initials
    Copies sent to:
        Attorney Emily B. Tredeau for                           Plaintiff Alfred      Brochu 23603
              Attorney Phillipa G. Lilienthal for Defendant Name Unknown-Acting Commissioner
              Attorney Geoffrey J. Vitt for party 3 Co—counsel
